September 16, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 TONY'S BBQ AND STEAKHOUSE, Appellant

NO. 14-14-00611-CV                          V.

                      CARNES ENGINEERING, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 11, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Tony's BBQ and Steakhouse.


      We further order this decision certified below for observance.